                 Case 4:17-cv-13292-LVP-EAS ECF No. 198, PageID.6287 Filed 08/10/21 Page 1 of 11



                                                                  United States of America
                                                 In the District Court for the Eastern District of Michigan
                                                                     Southern Division

                              AFT Michigan,                                              Hon. Linda V. Parker, District Judge
                                   Plaintiff,                                                     Hon. Elizabeth A. Stafford

                              v                                                                       Case No.: 17-ev-13292

                              Project Veritas, a foreign corporation,
                              and Marisa L. Jorge, alic/a Marissa Jorge,
                              alicia Marissa Perez,
                                      Defendants.


                              MARK H. COUSENS                              PAUL M. MERSINO
                              Attorney for the Plaintiff                   BUTZEL LONG
                              26261 Evergreen Road, Suite 130              Attorney for Defendants
                              Southfield, Michigan 48076                   150 W Jefferson, Suite 100
                              cousens@cousenslaw.com                       Detroit, Michigan 48226
                              248-355-2150                                 mersino@buzte1.com
                              P12273                                       313-225-7000
                                                                           P72179

                              STEPHEN R. KLEIN                             ANN M. SHERMAN
                              Attorney for Defendants                      Deputy Solicitor General
                              Barr & Klein, PLLC                           Attorney for Intervening Party
                              1629 K St. NW, Suite 300                     State of Michigan
                              Washington DC 20006                          Michigan Department of Attorney General
                              202-804-6676                                 POB 30212
                              steve@barrklein.com                          Lansing, Michigan 48909
                              P74687                                       517-335-7628
                                                                           ShermanA~michigan.gov

                               Abigail V. Carter (DC Bar # 47454)          JOSEPH E. SANDLER
                               Joshua Rosenthal* (CA Bar # 325949)         Attorney for Plaintiff
                               Bredhoff& Kaiser PLLC                       Sandier Reiff Lamb Rosenstein & Birkenstock PC
                              Attorneys for Movant                         1090 Vermont Ave., N. W., Suite 750
                               805 15th Street NW# 1000                    Washington, D.C. 20005
                               WashingtonDC 20005                          202-479-1111
                              202-842-2600                                 sandler@sandlerreiff.com
   MARK ~. COUSENS            acarter@bredhoff.com
      AnoRt~Ey                jrosethal@bredhoff.com
  26261 EVERGREEN ROAD
        SurrE 130
5OUTHHELO, MIcIIIoA1~ 48076
   PHONE (248) 355-2150
    FAx (248) 355-2170             PLAINTIFF’S REPLY TO DEFENDANTS’ RESPONSE TO PLAINTIFF’S
         0.2.                     MOTION FOR LEAVE TO TAKE THE DEPOSITION OF RICHARD SEDDON
               Case 4:17-cv-13292-LVP-EAS ECF No. 198, PageID.6288 Filed 08/10/21 Page 2 of 11



                                                                  Table of Contents


                            Table of Authorities   .                                             ii

                            Introduction                                                         1

                                   A.      The Seddon Subpoena Is Valid and Enforceable          1

                                   B.      Project Veritas’ Meritless Objections                 4

                                   C.      Plaintiff’s Motion is Limited                         6

                                   D.      Transcripts Were Properly Attached                    6

                            Conclusion                                                           7




   MARK H. COUSENS
      Anoiuoy
  26261 EVERGREEN ROAD
        SuITE 130
SOUIHHELO, MICHIGAN 48076
   PHONE (248) 355-2150
    FAx (248) 355-2170
        e
                Case 4:17-cv-13292-LVP-EAS ECF No. 198, PageID.6289 Filed 08/10/21 Page 3 of 11



                                                               Table of Authorities


                             Cases Decided by the U. S. District Court


                             Estate ofRomain v. City of Grosse Pointe Farms,
                             2016 WL 9077688 (E.D.Mich., 2016)                                      2

                             Konica Minolta Business Solutions, USA., Inc. v. Lowery Corporation,
                             2019 WL 3315569 (E.D.Mich., 2019)                                      3

                             Wichtman v. Martorello, 2019 WL 244688 (W.D.Mich., 2019)               4


                             Other Authorities

                             Wright & Miller, Quashing or Modi~’ing a Subpoena,
                             9A Fed. Prac. & Proc. Civ. § 2463.1 (3d ed.)                           3




   MARK H. CousENs
        Anolumy
  26261 EVERGREEN ROAD
         SuITE 130
SOUTEFIELD, MIcHIGAN 48076
   PHONE (248) 355-2150
    FAx (248) 355-2170




                                                                         11
               Case 4:17-cv-13292-LVP-EAS ECF No. 198, PageID.6290 Filed 08/10/21 Page 4 of 11



                                                                  Introduction


                                The Court should reject the hyperbolic and misleading arguments of Project Veritas and

                        grant Plaintiffs motion to permit the deposition of a key witness who, despite substantial effort,

                        Plaintiff had been unable to locate until now. Service was finally obtained on this witness

                        following a three-year search for him. This motion requests permission to depose one witness and

                        does not seek to reopen discovery generally. It should be granted given the highly unusual

                        circumstances here.

                        A.     The Seddon Subpoena Is Valid and Enforceable

                        I.

                               Plaintiff seeks to depose a person who was directly involved in the infiltration of AFT

                        Michigan and who supervised Defendant Jorge as she was unlawfully recording Federation staff

                        and stealing confidential documents. Richard Seddon was a participant in the actions of Project

                        Veritas and those of its agent as she spied on AFT Michigan employees and covertly recorded

                        their conversations including those to which she was not a direct participant.

                               Plaintiff learned of Seddon’s role in the infiltration during discovery. However, Seddon

                        had, apparently, never been an employee of Project Veritas and had to be served with a subpoena

                        before his deposition could be compelled. As is noted by the declaration of Bradford Murray,

                        Seddon engaged in extraordinary efforts to keep his location secret. A three-year long effort to

                        locate him remained unsuccessfUl until June 26, 2021 when Seddon was finally served with

                        a subpoena.

  MARK H. CousENs
                               This motion would have been moot had it been filed before service was completed on
     ATTORNEY
26261 EVERGREEN RoAD    Mr. Seddon. Until then, Plaintiff had no idea when or whether it would be able to serve Seddon.
      suim 130
~                       And he had been successfUl in hiding his location for three years. Any version of this motion filed
   FAX (248) 355-2170
                        before service would have had no valid basis. Plaintiff filed this request when it was ripe.


                                                                         1
                Case 4:17-cv-13292-LVP-EAS ECF No. 198, PageID.6291 Filed 08/10/21 Page 5 of 11



                             2.

                                      Project Veritas was provided a notice of taking deposition two business days following

                             service on Mr. Seddon. The notice (attached) specifies the documents Seddon is to bring with him

                             to his deposition. Project Veritas now complains that it was not provided with a copy ofthe actual

                             subpoena. Apparently a single request for a copy was made as part of a much longer email

                             communication between counsel. Through an oversight, the subpoena was not provided in

                             response to the request. And Project Veritas’ counsel did not repeat the request. However, the

                             oversight is corrected now and a copy of the subpoena is attached. The Court will note that the

                             description of documents requested in the subpoena is identical to the description of documents

                             requested in the notice of taking deposition.

                                      It is accurate that a notice ofthe subpoena was not provided before service was completed.

                             However, such notice would almost certainly have resulted in Seddon further attempting to evade

                             process. Once notified, Project Veritas would likely have warned Seddon who would have again

                             gone to ground.

                                      While service was accomplished before the notice of taking deposition was provided to

                             Project Veritas, it was not prejudiced by the delay. Defendant cites Estate ofRomain v. City of

                             Grosse Pointe Farms, 2016 WL 9077688, at *3 (E.D.Mich., 2016) for the proposition that any

                             violation of rule 45(a) (4) requires the quashing of a subpoena. It failed to read its own authority.

                             In the cited case, the Court declined to quash the subpoena for the reason that the delay in

                             providing the document had not adverse impact on any party:

                                      “Because the delay in receiving the subpoenas was approximately one week (Dkt.
   MARK H, COUSENS                    224-2, Pg ID 3610), the Court agrees with plaintiff that any error in this regard did
        ATTORNEY                      not prejudice the parties in this case such that they were unable to pursue a motion
  26261 EVERGREEN ROAD                to quash.
         SUITE 130
S0UTHFIELD, MICHIGAN 48076        .       .               .                                     .

   PHONE (248) 355-2350      Project Veritas lacks standing to move to quash the subpoena since it was issued to a third party.
    FAx (248) 355-2170
                             But it could not object in any event. The delay caused no harm.


                                                                               2
               Case 4:17-cv-13292-LVP-EAS ECF No. 198, PageID.6292 Filed 08/10/21 Page 6 of 11



                         3.

                                 Project Veritas has known exactly what documents Plaintiff seeks from Mr. Seddon since

                         June 30, 2021. Mr. Seddon has not filed a motion to quash the subpoena. And Project Veritas

                         lacks standing to object to the service.

                                 “A motion to quash, or for a protective order, should be made by the person from
                                 whom the documents, things, or electronically stored information are requested.
                                 Numerous cases have held that a party lacks standing to challenge a subpoena
                                 absent a showing that the objecting party has a personal right or privilege
                                 regarding the subject matter of the subpoena.”

                         Wright & Miller, Quashing or Modi~’ing a Subpoena, 9A Fed. Prac. & Proc. Civ.         §   2463.1 (3d
                         ed.)

                                 Defendant Project Veritas may not complain about a subpoena issued to a third party. A

                         principal party may not object to the contents of a subpoena issued to a non party except in the

                         rare instance that the principal party asserts a privilege of some substantial burden:

                                “Defendants objected to the third-party subpoenas, but a party lacks standing to
                                challenge the subpoena served on a third party absent a showing that the objecting
                                party has a privilege or personal right for the documents sought. Donahoo v. Ohio
                                Dep’t of Youth Servs., 211 F.R.D. 303, 306 (N.D. Ohio 2002) (“The law is clear,
                                absent a claim of privilege, a party has no standing to challenge a subpoena to a
                                nonparty.”); Mann v. Univ. of Cincinnati, Nos. 95-3 195 and 95-3292, 1997 WL
                                280188, at *4 (6th Cir. May 27, 1997) (quoting 9A Charles Alan Wright and
                                Arthur R. Miller, Federal Practice and Procedure § 2459 (1995)) (“[O]rdinarily a
                                party has no standing to seek to quash a subpoena issued to someone who is not
                                a party to the action unless the party claims some personal right or privilege with
                                regard to the documents sought”).”

                         Konica Minolta Business Solutions, USA., Inc. v. Lowery Corporation, 2019 WL 3315569, at
                         *1 (E.D.Mich., 2019)

                         4.

                                Project Veritas knows full well what documents were requested as they are described in
   Mfl~R~JsENs           the notice of taking deposition. Project Veritas has not claimed that the documents sought are
  26261 EvERaR~4 RoAn
        SurrE 130        privileged. Given that, Project Veritas has no basis to complain to this Court about the service of
soumnao. Micmoez 48076
  PHONE (248) 355-2150
   FAx (248) 355-2170    the subpoena or the documents sought.



                                                                         3
             Case 4:17-cv-13292-LVP-EAS ECF No. 198, PageID.6293 Filed 08/10/21 Page 7 of 11



                              Further Project Veritas has no basis to object to the requested documents on the basis of

                      relevance. Discovery is not limited to matters which are admissible in trial.

                              “Subpoenas issued to a third party under Rule 45 are subject to the same discovery
                              limitations as provided in Rule 26. State Farm Mitt. Auto. Ins. Co. v. Warren
                              Chiropractic & Rehab Clinic, P.C., 315 F.R.D. 220, 222 (E.D. Mich. 2016)
                              (citation omitted). Rule 26 authorizes discovery “regarding any nonprivileged
                              matter that is relevant to any party’s claim or defense[.j” Fed. R. Civ. P. 26(b)(1).
                              “The scope of discovery under the Federal Rules of Civil Procedure is traditionally
                              quite broad.” Lewis v. ACB Bus. Servs., Inc., 135 F.3d 389, 402 (6th Cir. 1998).
                              Once a subpoena issues, the individual seeking to quash the subpoena bears the
                              burden of proof. Hendricks v. Total Quality Logistics, LLC, 275 F.R.D. 251,253
                              (S.D. Ohio, 2011)”

                      Wichtman v. Martorello, 2019 WL 244688, at *2 (W.D.Mich., 2019)

                      Discovery is just that; discovery. Plaintiff does not yet know what documents Seddon will

                      produce. It is premature to claim that the documents are somehow not relevant when, at this point,

                      neither party knows what they are.

                              That notwithstanding, Plaintiff has a general idea ofthe material it is seeking. Ofprincipal

                      importance is the identi~’ of Mr. Seddon’s employer or contracting agent; who was paying him

                      to assist in the infiltration of AFT Michigan. Further, correspondence between Mr. Seddon and

                      persons supporting the infiltration of AFT Michigan is likely to surface. Given this, the material

                      sought is likely to be highly relevant and important to Plaintiffs case.

                      B.     Project Veritas’ Meritless Objections

                      1.

                             Plaintiff has shown good cause for its request. The proposed deposition will not delay or

                      impair the progress of this action. Discovery has indeed expired in this litigation. However, it is

 MARK H. COUSENS      not concluded. Two major inquiries remain open and are pending before the Court. Third party
    AHORNEY

26261 EVERGEaN ROAD   witness Rhonda Weingarten has sought a protective order with regard to her deposition.
      Sours 130
                      Magistrate Stafford has directed Project Veritas to disclose the names of certain persons who
 FAx (248) 355-2170
                      Project Veritas has stated funded the AFT Michigan infiltration. In both cases objections to the


                                                                       4
               Case 4:17-cv-13292-LVP-EAS ECF No. 198, PageID.6294 Filed 08/10/21 Page 8 of 11



                            recommendation of the Magistrate await further consideration by this Court. It is, therefore,

                            specious to claim that discovery is ended. It certainly has not. Discovery may have expired. But

                            it is not concluded. And thrther depositions are contemplated of third parties as both the

                            Weingarten deposition and donors depositions are anticipated.

                            2.

                                    Plaintiffs motion did not violate any order of this Court. Plaintiffs motion asks

                            permission of the Court to conduct the deposition of a key witness who, until now, could not be

                            located. Asking the Court for permission to take an action is the antithesis of violation of an order.

                            This claim by Project Veritas is evidence of the extent to which it would go to prevent Plaintiff

                            from deposing Mr. Seddon.

                            3.

                                   Project Veritas cannot determine, for Plaintiff, what evidence may be relevant. Nor can

                            it legitimately argue that Plaintiff may not test the veracity of what was said in depositions of Ms.

                            Jorge and Mr. O’Keefe. Frankly, Plaintiff believes both witnesses lied repeatedly about critical

                            matters. The Seddon deposition is likely to expose some of those lies. And that is certainly why

                            Project Veritas is so concerned about the deposition proceeding.

                                   Plaintiff is entitled to depose Mr. Seddon in order to continue its investigation into the

                            AFT Michigan infiltration. It was unable to depose Mr. Seddon until now. The relevance of his

                            testimony will likely be established in the first few minutes of his testimony.

                            4.

                                   AFT Michigan was certainly not negligent in pursuing Mr. Seddon. Mr. Murray’s
   MA~~isENs                declaration confirms that the Plaintiff went to great lengths to find Seddon but without success

  26261 EVERGREEN ROAD                     .   .   .       .         .              .

        SurrE 130           until now. Plaintiff is not going to disclose to Project Veritas the specifics of its search for
Soumsuu,, MidHIokIl 48076
  PHONE (248) 355-2150
   FAX (248) 355-2170




                                                                              S
                 Case 4:17-cv-13292-LVP-EAS ECF No. 198, PageID.6295 Filed 08/10/21 Page 9 of 11



                            Seddon. That is confidential attorney work product. Suffice it to say that a lot of work went into

                            locating him after a three year search.

                            C.      Plaintiffs Motion is Limited

                                    The Court should grant Plaintiffs request here. Plaintiffis not seeking to reopen discovery

                            generally. This motion seeks permission to conduct a single deposition of a single person. While

                            the Seddon deposition may disclose certain facts requiring further inquiry, Plaintiff would have

                            to come to the Court with any additional requests. But none are contemplated at present. Project

                            Veritas’ hysteria about discovery continuing indefinitely is unwarranted.

                                    Similarly, there is absolutely no evidence that deposing Mr. Seddon will prejudice Project

                            Veritas except to the extent that he discloses facts harmful to it. Project Veritas makes outrageous

                            assertion that “no documents were stolen” when it is abundantly clear that Marissa Jorge rifled

                            through closed file cabinets and photographed confidential material which was then shared with

                            Project Veritas.

                                    Further, Project Veritas claims an interest “...in preventing the disclosure of documents

                            that have nothing to do with its news investigation of AFT Michigan...” Plaintiff does not know

                            what documents Mr. Seddon will produce (and anticipates that he will be uncooperative with

                            regard to document production). It is hard to understand how Project Veritas could object to the

                            production of documents by Mr. Seddon as “having nothing to do” with the AFT Michigan

                            infiltration unless Project Veritas has already seen the documents because it is in direct contact

                            with Mr. Seddon. However, Project Veritas’ complaint is premature and presently without a

                            factual basis. The Court can address any questions of privilege or relevancy if and when
   MARK H. COUSENS
          ATTORNEY          documents are presented.
  26261   EVERGREENROAD
         Suim 130           D.     Transcripts Were Properly Attached
SoumpuiLo. MIcHIGAn 48076
   PHONE (248) 355-2150
    FAx (248) 355-2170             Project Veritas complains about the deposition excerpts attached to Plaintiffs motion. The
          ~0~
                            cited material is not confidential and was not so designated. The transcript of the Jorge deposition

                                                                             6
              Case 4:17-cv-13292-LVP-EAS ECF No. 198, PageID.6296 Filed 08/10/21 Page 10 of 11



                          lacks any such statement. And the 0’ Kecfe deposition transcript was redacted to exclude the

                          portion of the transcript which refers to confidential material. Project Veritas has not sought to

                          strike this motion nor would it have grounds to do so. Plaintiff took care to insure that

                          confidential material remained sequestered.

                                                                      Conclusion

                                    The arguments presented to this Court by Project Veritas evidence a level of desperation

                          and vast fear of what a deposition of Mr. Seddon might produce. The Defendant raises an utterly

                          irrelevant assertion about Plaintiffs motive in bringing this action (action is intended to “stop

                          Project Veritas”). Plaintiffs motive is to seek redress for the fraud and trespass of Marissa Jorge

                          as she, on behalf of Project Veritas, spied on Plaintiffs staff, lied to the Federation about her

                          purpose and intent and stole confidential internal documents which Project Veritas then

                          published.

                                    Project Veritas has twice exposed portions of deposition testimony taken in this case via

                          YouTube as part of an effort to harm Plaintiff and its counsel (including posting an excerpt of the

                          O’Keefe deposition with the intention of having supporters barrage Plaintiffs counsel with hate

                          mail and threatening messages). It is stunning to see it complain about the use of non-designated

                          portions of deposition testimony which is rightfiilly used to explain why Seddon is relevant to

                          Plaintiffs claim.

                                    Project Veritas has not presented an intelligent argument as to why Plaintiffs request

                          should not be granted. It has continued its assault on the character of Plaintiff without providing

                          a legitimate objection to the Seddon deposition. The Court should grant Plaintiffs request and
   Mnic H. COUSENS              .        .   .                  .

         AU0RNEY          authorize Plaintiff to take the deposition of Richard Seddon.
 26261 EvnRoRm~ ROAD
       SurrE 130                                                                    Mark H. Cousens
                                                                                  /5/
Soumono, MIcHIGAN 48076
  PHONE (248) 355-2150                                                           26261 Evergreen Road, Suite 130
   FAX (248) 355-2170                                                            Southfield, Michigan 48076
                                                                                 cousens@cousenslaw.com
                                                                                 248-355-2150
                          August 10, 2021                                        P12273

                                                                            7
             Case 4:17-cv-13292-LVP-EAS ECF No. 198, PageID.6297 Filed 08/10/21 Page 11 of 11


                                                               United States of America
                                              In the District Court for the Eastern District of Michigan
                                                                  Southern Division
                          AFT Michigan,                                               Hon. Linda V. Parker, District Judge
                                  Plaintiff,                                                     Hon. Elizabeth A. Stafford
                          v                                                                         Case No.: 17-cv-13292
                          Project Veritas, a foreign corporation,
                          and Marisa L. Jorge, a/ic/a Marissa Jorge,
                          a/k/a Marissa Perez,
                                  Defendants.


                          MARK H. COUSENS                              PAUL M. MERSINO
                          Attorney for the Plaintiff                   BUTZEL LONG
                          26261 Evergreen Road, Suite 130              Attorney for Defendants
                          Southfield, Michigan 48076                   150 W Jefferson, Suite 100
                          cousens@cousenslaw.com                       Detroit, Michigan 48226
                          248-355-2150                                 mersino@buztel.com
                          P12273                                       313-225-7000
                                                                       P72179

                          STEPHEN R. KLEIN                             AflN M. SHERMAN
                          Attorney for Defendants                      Deputy Solicitor General
                          Barr & Klein, PLLC                           Attorney for Intervening Party
                          1629 K St. NW, Suite 300                     State of Michigan
                          Washington DC 20006                          Michigan Department of Attorney General
                          202-804-6676                                 POB 30212
                          steve@barrklein.com                          Lansing, Michigan 48909
                          P74687                                       517-335-7628
                                                                       ShernianA~michigan.gov

                           Abigail V. Carter (DC Bar # 47454)         JOSEPH E. SANDLER
                           Joshua Rosenthal* (CA Bar # 325949)        Attorney for Plaintiff
                           Bredhoff & Kaiser PLLC                     Sandier Reiff Lamb Rosenstein & Birkenstock PC
                           Attorneys for Movant                       1090 Vermont Ave., N. W., Suite 750
                           805 15th Street NW # 1000                  Washington, D.C. 20005
                           Washington DC 20005                        202-479-1111
                           202-842-2600                               sandler@sandlerreiff.com
                           acarter@bredhoff.com
                          jrosethal@bredhoff.com

   MARK H. COUSENS                                            Certificate of Service
      ATTORNEY
  26261 EVERGREEN ROAD
         suim 130         Thereby certify that on August 10,20211 electronically filed the foregoing paper with the Clerk
Soumpao, MicmGa~ 48076    of the Court using the ECF system which will send notification of such filing to the following:
   PHONE (248) 355-2150
    FAx (248) 355-2170    all parties of record.
                                                                              /s/ Mark H. Cousens
                                                                             26261 Evergreen Road, Suite 130
                                                                             Southfield, Michigan 48076
                                                                             cousens@cousenslaw.com
